 1
 2
 3
                                    UNITED STATES DISTRICT COURT
 4
                                   WESTERN DISTRICT OF WASHINGTON
 5                                           AT SEATTLE

 6
 7   DEMARIO ROBERTS, et al.,                          Case No. C18-837 RSM

 8                   Plaintiffs,                       ORDER DENYING MOTION TO AMEND
                                                       COMPLAINT AND DENYING MOTION
 9                          v.                         TO REOPEN DISCOVERY
10
     STEPHEN SINCLAIR, et. al.,
11
                     Defendants.
12
13          This matter comes before the Court on Plaintiffs’ Motion to Amend Complaint (Dkt.

14   #67), and Motion for Extension of Time to Complete Discovery (Dkt. #68). Plaintiffs in this
15
     case are inmates at Monroe Correctional Complex who allege they were denied requests to be
16
     placed on a Ramadan List—i.e. to be provided meals that satisfy religious requirements—for
17
     the month of Ramadan in 2018. See Dkt. #59 (“Amended Complaint”).
18
19          This case was filed on June 10, 2018. The deadlines for amending pleadings and joining

20   parties passed on September 12, 2018. Dkt. #56. Plaintiffs filed an Amended Complaint on
21
     that date. Dkt. #59.
22
            Plaintiffs now seek to amend again to “add three new Plaintiffs who Defendants refused
23
24   to add to the Ramadan List, and who did not receive Ramadan meals for part of Ramadan

25   2019,” and to add new facts learned in discovery and new legal arguments including a new
26   claim under the Establishment Clause. Dkt. #67 at 4. Plaintiffs’ other Motion seeks leave to
27
     conduct additional written discovery as to the events of Ramadan 2019. Dkt. #68.
28

     ORDER DENYING MOTION TO AMEND COMPLAINT AND DENYING MOTION TO
     REOPEN DISCOVERY - 1
            As to the first issue, Plaintiffs specifically argue:
 1
 2                    As discovery related to the Ramadan 2018 Plaintiffs was wrapping
                      up in May and June 2019, Ramadan 2019 occurred. When the
 3                    Ramadan 2019 period began on May 6, Plaintiffs’ counsel learned
                      of complaints from other inmates at Monroe who were not
 4
                      receiving Ramadan meals. Treating the Department’s failure to
 5                    once again add fasting Muslim inmates to the Ramadan List as an
                      emergency that could result in starvation, Plaintiffs’ counsel
 6                    immediately travelled to Washington. Over the course of a
 7                    business week, Plaintiffs’ counsel managed to pressure the
                      Department to add all individuals counsel was aware of to the
 8                    Ramadan List. This foreclosed the need to seek another temporary
                      restraining order or preliminary injunction. Still, the Department’s
 9                    actions surrounding Ramadan 2019 denied additional Muslim
10                    inmates food and violated those inmates’ civil rights. The
                      Department’s actions further indicate the same issues are likely to
11                    repeat in 2020 and beyond. Three inmates who exhausted the
                      emergency grievance process should be added as Plaintiffs.
12
13   Dkt. #67 at 3.

14          Once a district court files a scheduling order pursuant to Federal Rule of Civil Procedure
15   16 and the deadlines for amending a pleading or joining a party expire, a party’s motion to
16
     amend a pleading or join an additional party is governed by Rule 16, not Rule 15. See Johnson
17
     v. Mammoth Recreations, Inc., 975 F.2d 604, 607-08 (9th Cir. 1992).
18
19          A scheduling order “may be modified only for good cause and with the judge’s

20   consent.” Fed. R. Civ. P. 16(b)(4). The decision to modify a scheduling order is within the
21
     broad discretion of the district court. Johnson, 975 F.2d at 607. “Rule 16(b)’s ‘good cause’
22
     standard primarily considers the diligence of the party seeking amendment.” Id. at 609. If a
23
24   party has acted diligently yet still cannot reasonably meet the scheduling deadlines, the court

25   may allow modification of the schedule. Id. However, “if that party was not diligent, the
26   inquiry should end” and the motion to modify should not be granted. Id. Local Civil Rule
27
     16(m) states that “this rule will be strictly enforced” in order to “accomplish effective pretrial
28

     ORDER DENYING MOTION TO AMEND COMPLAINT AND DENYING MOTION TO
     REOPEN DISCOVERY - 2
     procedures and avoid wasting the time of the parties, counsel, and the court.” While prejudice
 1
 2   to the party opposing the modification may provide additional reasons for denying the motion, it

 3   is not required to deny a motion to amend under Rule 16(b). Coleman v. Quaker Oats Co., 232
 4
     F.3d 1271, 1295 (9th Cir. 2000).
 5
            Given the above standards, the Court will first analyze whether Plaintiffs have been
 6
 7   diligent in seeking this amendment and to add new parties.

 8          The first complaint in this case was filed on June 10, 2018. Dkt. #1. In 2018 Ramadan
 9   began on May 16 and ended on June 15. Id. at 9 n.1. The parties filed a Joint Status Report on
10
     August 2, 2018. Dkt. #55. At that time, Plaintiffs explained they were “still in the process of
11
     identifying potential new defendants and plaintiffs.” Id. at 2. The parties proposed different
12
13   deadlines for the addition of new parties and amending the complaint. Based on the submission

14   of the parties, the Court issued a scheduling order that set both the deadline for joining
15   additional parties and for amending pleadings on September 12, 2018. Dkt. #56. Plaintiffs
16
     filed an Amended Complaint on September 12, 2018.            Dkt. #59.    Plaintiffs anticipated
17
     Ramadan 2019 becoming an issue at this early date. See id. at 24 (“it is unlikely this case will
18
19   be resolved before Ramadan 2019 commences.”). In 2019, Ramadan began on May 5 and

20   ended on June 3.
21
            By Plaintiffs’ own admission they were aware for months of the potential for Ramadan
22
     2019 to create new issues in this case, and indeed Ramadan 2020 and so on. Yet Plaintiffs
23
24   waited until June 21, 2019, to file a Motion seeking leave to add parties and claims and to

25   expand the scope of this case. By waiting until this late date, seven weeks after Ramadan 2019
26   began, Plaintiffs delayed the Court’s ruling on this issue until after dispositive motions have
27
     been filed. As Defendants point out, “had they filed their motion on May 15, 2019, when they
28

     ORDER DENYING MOTION TO AMEND COMPLAINT AND DENYING MOTION TO
     REOPEN DISCOVERY - 3
     most recently raised the prospect of amending the complaint with defense counsel, the motion
 1
 2   could have been noted for consideration before the close of discovery and the dispositive

 3   motion deadline. Instead, they waited until after completion of written discovery and the day
 4
     before the already extended discovery cutoff.” Dkt. #71 at 7. This does not strike the Court as
 5
     demonstrating diligence.
 6
 7          The Court acknowledges that, given the nature of this case, including the inherent

 8   delays associated with representing inmates, there are mitigating factors to explain Plaintiffs’
 9   counsel’s delay in filing these Motions. See Dkt. #81 at 2–3. Considering these mitigating
10
     factors, the Court does not base its ruling solely on Plaintiffs’ diligence.
11
            The Court thus turns to the question of prejudice to the party opposing amendment. The
12
13   Court agrees with Defendants that this late amendment and addition of parties would

14   significantly frustrate Defendants’ ability to defend this case before trial, and likely result in a
15   whole new period of discovery and dispositive motion drafting. See Dkt. #71 at 6. Any
16
     efficiencies gained by adding these new plaintiffs to this case, rather than allowing them to file
17
     a separate action, are outweighed by prejudice to the opposing party, and even prejudice to the
18
19   current Plaintiffs who would see a delay in the resolution of this case. Given all of the above,

20   the Court will deny these Motions.
21
            Having reviewed the relevant briefing, and the remainder of the record, the Court
22
     hereby finds and ORDERS that Plaintiffs’ Motion to Amend Complaint (Dkt. #67), and Motion
23
24          //

25          //
26          //
27
            //
28

     ORDER DENYING MOTION TO AMEND COMPLAINT AND DENYING MOTION TO
     REOPEN DISCOVERY - 4
         for Extension of Time to Complete Discovery (Dkt. #68) are DENIED.
 1
 2
 3       DATED this 1st day of August 2019.
 4
 5
 6
                                              A
                                              RICARDO S. MARTINEZ
 7                                            CHIEF UNITED STATES DISTRICT JUDGE

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING MOTION TO AMEND COMPLAINT AND DENYING MOTION TO
     REOPEN DISCOVERY - 5
